Citation Nr: 0830355	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1953 to 
July 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

This appeal must be remanded for additional development.  
First, the February 2006 VA examination no longer reveals the 
current state of the veteran's disability.  See 38 C.F.R. 
§ 4.2 (2007) (stating that when an examination report does 
not contain sufficient detail it must be returned as 
inadequate for evaluation purposes); Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991) (holding that where the record 
does not adequately reveal the current state of the 
disability, a VA examination must be conducted).  An April 
2006 private magnetic resonance imaging (MRI) impression was 
multi-level degenerative disk disease, and a September 2007 
private MRI also suggested degenerative disk disease.  At the 
time of the February 2006 examination, there was no 
degenerative disk disease diagnosis and thus the examiner did 
not elicit any information regarding bed-rest or 
incapacitating episodes.  Remand is thus required to obtain a 
VA examination.

Second, VA has not yet met its statutory and regulatory duty 
to notify the veteran what information or evidence is needed 
in order to substantiate the claim.  See 38 U.S.C.A. §§ 
5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Part of VA's duty includes providing notice that 
there must be evidence of worsening of the disability and of 
the effect on employment and daily life, and notice of the 
specific requirements of the diagnostic code to qualify for a 
higher rating, the application of diagnostic codes and 
disability ratings, and the different types of competent 
evidence to show the above.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  Failure to provide such notice is 
presumed prejudicial, but reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication by showing, among other things, 
that the veteran had actual knowledge of what was needed to 
substantiate a claim or that a reasonable person could be 
expected to understand from the notice what was needed.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  
Here, the RO did not provide the veteran with the provisions 
of the applicable diagnostic code in the February 2006 
preadjudication letter, provided an erroneous diagnostic code 
in the March 2006 rating decision and the October 2006 
statement of the case, and provided both the applicable and 
the erroneous diagnostic codes in the May 2006 rating 
decision.  This confusing and erroneous notice does not meet 
VA's duty to notify, is prejudicial to the veteran, and has 
affected the essential fairness of the adjudication:  actual 
knowledge by the veteran of the diagnostic code requirements 
has not been shown and a reasonable person would not know 
what was needed due to the confusing nature of the notice.  
Sanders, 487 F.3d at 889.  Remand is thus required for the RO 
to provide the veteran with appropriate notice.  

Third, in October 2007, the veteran sent in additional 
private medical evidence without a waiver of RO adjudication.  
See 38 C.F.R. § 20.1304(c) (2007) (stating that any 
additional pertinent evidence received by the Board that has 
not already been considered by the RO must be referred to the 
RO for consideration unless there has been a waiver of such 
consideration).  Accordingly, remand is required for RO 
consideration.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), to include 
notifying the veteran of the provisions of 
38 C.F.R. § 3.321 (2007), 38 C.F.R. § 4.1 
(2007), 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007), the General Rating Formula 
for Diseases and Injuries of the Spine 
(2007), and the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2007).

2.  The RO must afford the veteran a VA 
examination to determine the current 
extent of the orthopedic and neurological 
impairment resulting from the lumbar spine 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further studies deemed 
relevant by the examiner must also be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, 
and clinical findings, in detail.  As to 
all information requested below, a 
complete rationale for all opinions must 
be provided, and the report prepared must 
be typed.

The examiner must conduct range of motion 
studies on the lumbosacral spine, to 
specifically include forward flexion, 
extension, left and right lateral flexion, 
and left and right lateral rotation.  The 
examiner must record the range of motion 
observed on clinical evaluation in terms 
of degrees.  If there is clinical evidence 
of pain on motion, the examiner must 
indicate the degree of motion at which 
such pain begins and provide the clinical 
evidence of the pain.  The examiner must 
state whether there is any evidence of 
favorable or unfavorable ankylosis of the 
spine.  The examiner must indicate whether 
there is any additional loss of range of 
motion upon repeated use; if so, the 
examiner must state that loss of range of 
motion in degrees.  The examiner must 
render specific findings as to whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
lumbar spine disability.  In addition, the 
examiner must indicate whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above with 
repeated use and during flare-ups.  The 
examiner must express such functional loss 
in terms of additional degrees of limited 
motion.  The examiner must state whether 
the veteran experiences incapacitating 
episodes, defined as periods of acute 
signs and symptoms due to intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment by 
a physician.  If the veteran is found to 
experience incapacitating episodes, the 
examiner must estimate the total duration 
of the episodes over the previous 12 
months.  The examiner must also report any 
associated neurological complaints or 
findings attributable to the lumbar spine 
disability, including any noted during 
nerve conduction and/or electromyography 
studies, to evaluate radiating pain, if 
any, that results from the lumbar spine 
disability.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.


4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




